Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 8 recite the broad recitation “a range is longer than the predetermine distance”, and the claim also recites “the predetermine distance” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a second wireless communication having a range that is shorter than the range of the first wireless communication”, and the claim also recites “a second wireless communication having a range” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a third communication device having a range that is shorter than a range of the second communication device”, and the claim also recites “a third communication device having a range” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The dependent claims are rejected for depending upon a rejected base claim.
Claim 10 recites the limitation "the first processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandran et al. US 2015/0277587.
Regarding claim 1, Chandran teaches a pairing (pairing by Bluetooth, ¶19, Figs 1-3) method between a stylus (a stylus 104, Figs 1-3) and a position detecting apparatus (a touch controller 106, Fig 1) that detects a position pointed to by the stylus (see ¶15), the method comprising:
sharing, by the position detecting apparatus, a sensor identifier (ID) (unique identifier UID, ¶24) that is included in an uplink signal (200, Fig 2) transmitted to the stylus while the stylus (see ¶24) and the position detecting apparatus are proximate (proximity, ¶44) to each other at or within a predetermined distance (operating range OPR, ¶31, Fig 1), the sensor ID uniquely identifying the position detecting apparatus (see ¶31); and 
determining, by the position detecting apparatus using the sensor ID, whether information is transmitted from the stylus, the information being transmitted via a first wireless communication (the Bluetooth) having a range that is longer than the predetermined distance (the range 114 of Bluetooth is longer the range of the proximity OPR, see ¶20, ¶30, Fig 1).
Regarding claim 2, Chandran teaches the pairing method according to claim 1, wherein the determining includes determining whether the information transmitted via the first wireless communication includes the sensor ID. (See Chandran ¶24).
Regarding claim 3, Chandran teaches the pairing method according to claim 3, further comprising: establishing, by the position detecting apparatus, a pairing connection with the stylus in response to determining that the information is transmitted from the stylus (element 324, Fig 3, Chandran ¶34).
Regarding claim 4, Chandran teaches the pairing method according to claim 1, wherein the sharing includes: transmitting, by the position detecting apparatus, the sensor ID using a second wireless communication having a range that is shorter than the range of the first wireless communication; and receiving, by the stylus, the sensor ID. (See Chandran ¶27, the range 204 is shorter than the range 114, Figs 1-2)
Regarding claim 5, Chandran teaches the pairing method according to claim 1, further comprising: periodically transmitting, by the stylus, a pairing request including the sensor ID using the first wireless communication. (See Chandran ¶34 and Fig 3).
Regarding claim 6, Chandran teaches the pairing method according to claim 5, comprising: establishing a pairing connection, by the position detecting apparatus, with the stylus in response to determining that the information is transmitted from the stylus, and after the pairing connection is established, based on whether reception information transmitted via the second wireless communication includes information related to the sensor ID shared by the sharing, determining, by the position detecting apparatus, whether a transmitter of the reception information is the stylus. (See Chandran ¶34 and Fig 3).
Regarding claim 8, Chandran teaches a position detecting system (102, Figs 1-2) comprising: a stylus (104, Figs 1-2); and a position detecting apparatus (102) that detects a position pointed to by the stylus (104, ¶31), wherein the stylus (104) includes: a first communication device which, in operation, performs communication at a range that is longer than a predetermined distance (the range 114 of Bluetooth is longer the range of the proximity OPR, see Chandran ¶20, ¶30, Fig 1);
wherein the position detecting apparatus (102) includes: a second processor (106, Figs 1-2) which, in operation, shares a sensor identifier (ID) (unique identifier UID, ¶24) that is included in an uplink signal (200, Fig 2, ¶24) transmitted to the stylus (See ¶24) while the stylus and the position detecting apparatus are proximate (proximity, ¶44) to each other at or within the predetermined distance (operating range OPR, ¶31, Fig 1), the sensor ID uniquely identifying the position detecting apparatus (see Chandran ¶31), and a second communication device which, in operation, performs communication with the first communication device, wherein the second processor, in operation, determines using the sensor ID, whether information received by the second communication device is transmitted by the stylus. (See Chandran ¶3).
Regarding claim 9, Chandran teaches the position detecting system according to claim 8, wherein the second processor, in operation, determines whether the information received by the second communication device includes the sensor ID. (See Chandran ¶24).
Regarding claim 12, Chandran teaches the position detecting system according to claim 8, wherein: the position detecting apparatus further includes a memory storing the sensor ID (¶26), the second processor, in operation, causes a third communication device having a range that is shorter than a range of the second communication device to transmit the sensor ID, and the first processor, in operation, receives the sensor ID transmitted using the third communication device. (See Chandran ¶25-¶27).
Regarding claim 13, Chandran teaches the position detecting system according to claim 8, wherein the second processor, in operation: establishes a pairing connection with the stylus in response to the second processor determining that the information received by the second communication device is transmitted by the stylus, and after the pairing connection is established, based on whether reception information received from the stylus includes information related to the sensor ID, determines whether a transmitter of the reception information is the stylus. (See Chandran ¶34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandran as applied to claims 6, 8 above, and further in view of Lee et al. US 2015/0002425 .
Regarding claim 7, Chandran teaches the pairing method according to claim 6, wherein the information related to the sensor ID is a hash value of the sensor ID. (Lee teaches transmitting signal 722, See ¶130, Figs 5, 7).
Lee teaches the pairing method wherein the information related to the sensor ID is a hash value of the sensor ID. (Lee teaches transmitting signal 722. See ¶130, Figs 5, 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Lee into the system of Chandran. The motivation for doing so would improve energy efficiency and user convenience by providing a method for switching the mode of a digitizer so as to take the advantages of various input units. Lee ¶8.
Regarding claim 10, Chandran does not teach wherein the first processor, in operation, causes the first communication device to periodically transmit the sensor ID. (See ¶28).
Lee teaches a pen having the first processor, in operation, causes the first communication device to periodically transmit the sensor ID (a controller 530, transmitting signals 720. See ¶130, Figs 5, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Lee into the system of Chandran. The motivation for doing so would improve energy efficiency and user convenience by providing a method for switching the mode of a digitizer so as to take the advantages of various input units. Lee ¶8. 
Regarding claim 11, Chandran and Lee teach the position detecting system according to claim 10, wherein the second processor, in operation, establishes a pairing connection with the stylus in response to the second processor determining that the information received by the second communication device is transmitted by the stylus (element 324, Chandran Fig 3, ¶34).
Regarding claim 14, Chandran and Lee teach the position detecting system according to claim 13, wherein the information related to the sensor ID is a hash value of the sensor ID. (Lee teaches transmitting signal 722. See ¶130, Figs 5, 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: May 23, 2022